COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Kenneth Davidson, Tamara Davidson, et. al v. North American
                           Lumber, LLC

Appellate case number:     01-21-00445-CV

Trial court case number: 21-CCV-069204

Trial court:               County Court at Law No 3 of Fort Bend County

       On July 1, 2022, appellants, Kenneth Davidson, Tamara Davidson and/or All Occupants
of 1922 Thompson Crossing Drive, Richmond, Texas 77466 (collectively, “appellants”) filed an
“Objection to Appellee’s Brief Based on its Failure to Comply with TEX. R. APP. P. 38.1 and 38.2.”
We construe this filing as a motion:
       (1)     complaining that the brief filed by appellee North American Lumber, LLC on June
               24, 2022, does not comply with the requirements stated in the Texas Rule of
               Appellate Procedure 38 for an appellee’s brief because it does not include citations
               to the appellate record; and
       (2)     requesting that the Court either find appellee has waived its responsive arguments
               as a result of this non-compliance or, alternatively, order appellee to file a corrected
               brief that includes record citations.
       After reviewing appellants’ motion and the subject appellee’s brief, the Court has
determined that appellee’s brief fails to comply with the Texas Rules of Appellate Procedure
Briefing requirements. Specifically, the brief does not “contain a clear and concise argument for
the contentions made, with appropriate citations . . . to the record.” TEX. R. APP. P. 38.1(i),
38.2(a)(1). Accordingly, the Court grants the alternative relief requested in appellants’ motion and
strikes appellee’s June 24, 2022 brief for failure to comply with the Texas Rules of Appellate
Procedure. We further order appellee to file a compliant brief within fourteen (14) days of
the date of this order.
       In light of the Court’s ruling requiring the filing of a compliant appellee’s brief, the Court
denies the request in appellants’ motion for a finding of briefing waiver as premature.
       Appellants’ reply brief, if any, shall be due twenty (20) days after the date the amended
appellee’s brief is filed.
       It is so ORDERED.

Judge’s signature: /s Amparo Guerra
                   Acting individually


Date: July 14, 2022